DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 15 March 2022.
Claims 1-4 and 10-18 have been amended and are hereby entered.
Claims 19-22 were previously withdrawn. 
Claims 1-18 are currently pending and have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 contains recitation of “execute logic paths through the coordinator-customized patient application to produce traversal paths through the coordinator-customized patient application” for which no support appears to be found in the specification.  A search of the specification for term “logic path” yields three results at [0007] and [0009] (both state, “test plan database with at least one of coverage tests with cases targeted at executing logic paths in an object to be verified and document templates”); and at [0105] (“Within test plan database 27550, coverage tests 27554 may augment the prior tests with cases specifically targeted at executing every logic path in an object to be verified 27510”), which do not support the limitation that logic paths through the patient application are executed to produce traversal paths.  
Claims 1 and 10 contains recitation of “iterate over a representation of workflows of the coordinator-customized patient application based on the traversal paths through the coordinator-customized application, decision points in the traversal paths of the coordinator-customized patient application, and a range of possible inputs at each decision point of the decision points”, for which no support appears to be found in specification.  A search of the specification for partial term “iterat” reveals instances at [0115] (“When at operation 8630 there are no more workflows left to process in the design for patient application 140, method 8600 may then iterate over the resulting traversal paths applying to each the simulate path and capture result subroutine 8640”, which is not what the limitation is claiming; para. [0125] “That is, method 8600 may document the customizations made in each element of the system by first iterating over the internal representation of workflows and logic for each application, portal service, relay service, gateway, and analytics module, applying generate workflow traversal paths subroutine 8620 to each one, thereby producing for each workflow a set of paths through it based on the decisions in it and the range of possible inputs that may be provided by a user at each decision point”, e.g., it does not appear to support iterating over a representation of workflows based on the traversal paths, decision points, and range of possible inputs.  
Claims 1 and 10 contains recitation of “automatically generate a specification document using the document template based on the range of possible inputs at each decision point and the traversal paths” for which no support appears to be found in specification.  A search of terms/partial terms “automatically generate”, “specification document”, “based on”, “traversal” does not appear to yield relevant support for this limitation as currently claimed. 		
Claims 1 and 10 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
 
Specifically, Claims 1 and 10 recite “automatically generate a specification document using the document template based on the range of possible inputs at each decision point and the traversal paths.” The Applicant has provided no disclosure of how the range of possible inputs at each decision point and the traversal paths are used to automatically generate a specification document. Any analysis and subsequent determination could potentially read on the as-claimed invention. 
The Specification states ([0125]) “That is, method 8600 may document the customizations made in each element of the system by first iterating over the internal representation of workflows and logic for each application, portal service, relay service, gateway, and analytics module, applying generate workflow traversal paths subroutine 8620 to each one, thereby producing for each workflow a set of paths through it based on the decisions in it and the range of possible inputs that may be provided by a user at each decision point. Inputs may include touch or click locations, gestures, character field values entered using a virtual keyboard, numerical values entered using a sliding selector, speech entered via a microphone, or any other piece of information that any sensor may collect under control of the user. Stored data, which in an executing application may come from a sensor not 10 directly controlled by the user or be provided by an element of its corresponding portal, and which in an executing element of trial operations service suite 200 may come from operational databases 202 or security configuration and management authentication database 201, may also be considered by workflow logic in establishing a path”.  This is inadequate for a person of ordinary skill in the art at the time of filing to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
Dependent claims 2-9, 11-18 inherit the deficiencies of their respective parent claims and are subsequently rejected. 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 
Regarding amendments:  
	Examiner notes that Applicant has pointed to paragraphs [0082]-[0095] in Remarks (dated 15 March 2022) for support for the amendments. However, these paragraphs cannot be found in the original disclosure (filed 13 March 2020).  See page 18 as printed of Specification; the numbered paragraphs jump from para. [0078] to para. [0100].  Examiner respectfully recommends mapping amended limitations to relevant portions of specification in future correspondence.      
Regarding 101 Rejections: 
	Applicant’s remarks regarding amendment limitations and 101 Rejections have been fully considered and are persuasive.  The claims are understood to amount to a specific arrangement of ordered steps comprising one or more computational elements which provide a coordinator-customized patient application which accesses a patient portal to provide patient information for a clinical trial, in which the system executes logic paths through the application to produce traversal paths through the application, automatically selects a document template from a plurality of templates using a context variable related to one or more trial-specific features, iterates over a representation of workflows of the application based on the traversal paths through the application, decision points in the traversal points in the application, and a range of possible inputs at each decision point, and automatically generates a specification document using the document template based on the range of possible inputs at each decision point and the traversal paths, which cannot reasonably be considered an abstract idea consistent with USPTO guidance. The 101 rejections have been withdrawn. 
Regarding 103 Rejections: 
	The 103 rejections are withdrawn in view of amendments in combination with Applicant’s remarks.   The prior references of record are understood to be the closest prior art, but fail to expressly teach or suggest, either alone or in combination, the features found in the independent claims as amended. Specifically, the scope of the claims has been amended to recite “execute logic paths through the coordinator-customized patient application to produce traversal paths through the coordinator-customized patient application; automatically select a document template from a plurality of document templates using a context variable related to one or more trial-specific factors; iterate over a representation of workflows of the coordinator-customized patient application based on the traversal paths through the coordinator-customized patient application, decision points in the traversal paths of the coordinator-customized patient application, and a range of possible inputs at each decision point of the decision points; and automatically generate a specification document using the document template based on the range of possible inputs at each decision point and the traversal paths”, which, when considered in combination with the claimed invention as a whole, distinguish over a search of available art. A search of available art fails to yield a reference that would make this combination obvious when considered as a whole.
	
CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626